Citation Nr: 0639953	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 14, 
2002 for the grant of service connection for chronic myeloid 
leukemia.


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
chronic myeloid leukemia with an effective date of November 
14, 2002. 

This case was remanded by the Board in February 2006, to 
provide the veteran with a hearing before the RO and before 
the Board.  The veteran testified before the RO at an August 
2006 hearing.  A transcript has been associated with the 
file.  In August 2006, the veteran submitted a statement 
withdrawing his request for a hearing before the Board.  The 
Board may proceed to consider the case.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
chronic myeloid leukemia was received by the RO on November 
14, 2002; subsequently, service connection was granted, 
effective November 14, 2002.  

2.  Prior to receipt of the claim on November 14, 2002, there 
were no pending requests for service connection for chronic 
myeloid leukemia that remained unadjudicated.


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to 
November 14, 2002, for service connection and compensation 
for chronic myeloid leukemia.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.  Earlier Effective Date

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the veteran filed 
an informal claim on November 14, 2002 in which he requested 
service connection for chronic myeloid leukemia.  The RO 
granted service connection in April 2003, effective the date 
that the claim was filed.  The veteran has appealed the 
effective date.  He argues that the effective date should be 
when he was first diagnosed with this condition in 1995, and 
he also argues that he had been experiencing many physical 
symptoms since the 1960s.

The pertinent question is whether an informal claim for 
service connection for a chronic myeloid leukemia was 
received by VA prior to that date.  The Board finds that it 
was not.  Prior to November 14, 2002, the veteran had no 
communication with VA for more than fifty years.  The last 
contact VA had with the veteran was notification of a 
decision regarding dental treatment, mailed to the veteran in 
March 1951.  In fact, there is no allegation from the veteran 
that any formal claim was filed before November 2002.  

The veteran's leukemia is considered the result of ionizing 
radiation exposure in service. The veteran appears to argue 
that VA had some duty to notify him of his eligibility to 
apply for benefits based on his military service.  While VA 
has established procedures for service connected veterans 
with leukemia and inservice radiation exposure, VA does not 
seek out exposed veterans to determine if they have developed 
leukemia.  38 U.S.C. § 7722(c) requires that VA "distribute 
full information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled under laws administered by the Department . . ." 
However, there are no statutory provisions allowing a grant 
of retroactive benefits based on a failure to provide 
information concerning benefit eligibility under 38 U.S.C. § 
7722; see also Andrews v. Principi, 351 F.3d 1134 (Fed.Cir. 
2003). VA's failure to give a claimant, or potential 
claimant, any form or information concerning the right to 
file a claim, or to furnish notice of the time limit for the 
filing of a claim, does not extend the time periods for doing 
so. 38 C.F.R. § 21.1032(a), (c). The remedy for breach of 
such an obligation cannot involve payment of benefits where 
statutory requirements for such benefits are not met. Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits). Although it is unfortunate if the 
veteran did not learn of his entitlement to presumptive 
service connection for leukemia until many years after the 
condition was diagnosed, his claimed lack of awareness does 
not provide a legal basis for the award of retroactive 
payments for that benefit.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  The Board does not doubt that 
the veteran was suffering from symptoms due to his leukemia 
and that he was officially diagnosed in 1995.  However, he 
did not submit a claim for this condition until November 14, 
2002, which was more than one year after his separation from 
active service.  Although the Board is sympathetic to the 
veteran's situation and recognizes that he was disabled by 
symptoms long before 2002, the Board concludes that an 
effective date earlier than November 14, 2002, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter sent in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in April 2006, he was 
provided five months to respond with additional argument and 
evidence, provided a personal hearing before the RO and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2006 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case an examination would be irrelevant, as an 
examination could not provide evidence of an earlier claim 
filing.



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date earlier than November 14, 
2002 for the grant of service connection for chronic myeloid 
leukemia is denied.



____________________________________________
MICHELLE L. KANE	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


